LEVAL, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s conclusion that the revelation of previously concealed benefits to influence the union election was not a violation of the Act.
The Board found on evidence whose sufficiency the majority acknowledges that Beverly initially concealed benefits from its employees in order to save money and later revealed those benefits for the purpose of influencing the union election. The Board concluded that such conduct was essentially similar to the granting or promising of new benefits for the purpose of influencing a union election, which has repeatedly been held to violate the Act. See, e.g., Exchange Parts Co., 375 U.S. 405, 84 S.Ct. 457, 11 L.Ed.2d 435 (1964); HarperCollins, 79 F.3d 1324 (2d Cir.1996). I believe the Board was well within its power in so ruling.
The majority contends the Board was wrong and that this position follows from the Board’s ruling in Ideal Macaroni Co., 301 N.L.R.B. 507 (1991), that the publicizing of existing benefits to influence a union election is not a violation, even if employees were not previously aware of them.
This case is different from Ideal Macaroni. In Ideal there had been no effort to conceal the benefits, and no misconduct;- ali the employer had done was to publicize benefits made available to certain employees in good faith. Here, in contrast, the employer’s conduct was manipulative. The benefits were deliberately concealed and would have remained so, but'for the manipulative decision to reveal them so as to influence the election. I can'see no useful difference between granting new benefits and revealing benefits previously concealed when both are done in order to influence a union election. For an employer to adopt but conceal a benefits program and then to reveal the concealed benefits has all the undesirable qualities of promising new benefits to influence the election, plus dishonesty to boot.
I can see no reason why we should not accept the Board’s reasonable conclusion that the facts shown here violate the Act.